Citation Nr: 0019484	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  95-13 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a gunshot wound of the left arm.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for residuals of a 
gunshot wound of the left arm, and assigned a noncompensable 
evaluation.  This case was previously remanded by the Board 
for additional development in January 1997.  The case is now, 
once more, before the Board for appellate review.

The Board notes that during the pendency of the appeal, the 
RO granted a 10 percent evaluation for the veteran's service-
connected residuals of a gunshot wound of the left arm.  
While the veteran appealed the RO's January 1994 rating 
decision granting a noncompensable evaluation for residuals 
of a gunshot wound of the left arm, the subsequent partial 
grant of 10 percent does not terminate the issue on appeal.  
The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the veteran's appeal, the rating 
criteria for muscle group injuries were changed, effective 
July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 
5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved.  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.  
The Board must, however, consider both versions of the 
regulations.  Fischer v. West, 11 Vet App 121 (1998).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000); see also Karnas v. Derwinski, 1 Vet App 308 
(1991).

The Board notes that in the recent determination in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

As the veteran noted his disagreement with the initial rating 
assigned for his residuals of a gunshot wound of the left arm 
in January 1994, and perfected his appeal as to that issue 
(but he did not express disagreement with regard to the 
effective date of award of service connection), the propriety 
of the rating from effective date of the award through to 
final resolution of the issue is now on appeal.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson, 12 Vet. App. 119 
(1999).  Thus, the question on appeal extends to whether 
different stages of percentage ratings are warranted for the 
veteran's residuals of a gunshot wound of the left arm 
throughout the appeal period, based on consideration of the 
medical evidence of record.  See VAOPGCPREC 3-2000.  In 
accordance with Fenderson, the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected 
residuals of a gunshot wound of the left arm.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the claim for an 
initial evaluation in excess of 10 percent for residuals of a 
gunshot wound.  Therefore, the disposition of this issue will 
be held in abeyance pending further development by the RO, as 
requested below. 


REMAND

The Board finds that the veteran's claim for an initial 
evaluation in excess of 10 percent for residuals of a gunshot 
wound of the left arm is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is well grounded, VA has a duty to assist in the 
development of facts pertinent to the claim (38 U.S.C.A. 
§ 5107(b)) which includes a thorough VA examination.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991).

The veteran's service medical records (SMRs) are not 
available.  In a September 1993 response to the RO's attempts 
to obtain the veteran's SMRs, the National Personnel Records 
Center (NPRC) explained that the records may have been 
destroyed in a fire that occurred at the facility in 1973.  
The Board recognizes the particular importance of supplying 
reasons and bases for a decision when a veteran's medical 
records have been lost.  In O'Hare v. Derwinski, 1 Vet. App. 
365 (1991), the Court explained that "where service medical 
records are presumed destroyed...the Board's obligation to 
explain the findings and conclusions...is heightened."

In correspondence dated in January 1992, the veteran 
indicated that he was shot in the left arm during service, 
and was taken to an Army Hospital for treatment.  He was 
reportedly told that the bullet could not be removed because 
it was "laying on the bone."  He explained that he "still 
ha[d] the bullet there," and that it bothered him whenever 
the weather changed.  

A May 1992 report includes information from the hospital 
admission cards created by the Office of the Surgeon General, 
Department of the Army.  This record notes that the veteran 
received treatment for a wound and laceration on the arm with 
no nerve or artery involvement in July 1953, which was caused 
by "explosive projectile shells from gun, mortar, etc." 
during combat.  According to the report, the veteran was 
"Carded for record only; not admitted to medical treatment 
facility."

Private medical records reflect treatment for unrelated 
disabilities from July 1990 to March 1993.  A November 1992 
private hospital report notes that the veteran was admitted 
with complaints of chest pain, and discomfort when he tried 
to open a door with his left hand.  He reported diffuse pain 
in the substernal region, which radiated down his left arm on 
one occasion.  A physical examination of the extremities 
revealed pitting edema bilaterally, worse on the left. 

In April 1993, the veteran filed a claim of entitlement to 
service connection for residuals of a gunshot wound of the 
left arm. 

An October 1993 statement from the veteran's former employer 
notes that in 1954, the veteran reported that he was shot in 
the left arm during service.  He reportedly explained that 
his left arm "bothered him when the weather would change."

In a statement dated later that month, the veteran's sister 
indicated that the veteran was wounded during service, and 
was in the hospital for "some time."  She reported that 
"bits of metal came to the surface of his skin."
 
A January 1994 rating decision granted service connection for 
residuals of a gunshot wound of the left arm, and assigned a 
noncompensable rating.  The veteran filed a notice of 
disagreement (NOD) with this evaluation in July 1994, and 
submitted a substantive appeal (Form 9) in April 1995, 
perfecting his appeal.

In January 1997, the Board remanded the case for further 
development.  In particular, the Board directed the RO to 
obtain all outstanding medical records related to treatment 
for residuals of a gunshot wound of the left arm, and to 
schedule a VA examination to determine the nature and 
severity of the service-connected disability.

Private medical records from June 1991 to March 1993, 
obtained in compliance with the January 1997 remand, show no 
treatment for the veteran's service-connected residuals of a 
gunshot wound of the left arm.  In June 1991, the veteran 
reported pain in his right upper arm over the lateral aspect.  
He indicated that the pain seemed to come and go, and was 
sometimes significantly worse with forward flexion of his 
shoulder against resistance.  The veteran related that he 
used a chain saw "quite a bit," which sometimes made the 
pain in his right upper arm "significantly worse."  The 
veteran explained that this pain did not radiate to his 
shoulder or elbow, and was not worse with palpation or 
manipulation of the upper arm.

According to a January 1998 VA examination report, the 
veteran is right-handed.  The record notes that he sustained 
a gunshot wound in the left arm during his service as a medic 
in Korea.  The veteran reported that the bullet was retained 
in his arm, because it could not be safely retrieved.  He 
explained that the wound was treated with debridement and 
suturing, but subsequently became infected.  He gave a 
history of chronic pain in the site where the wound occurred 
with cold weather or weather changes.  He reported a loss of 
sensation in the medial aspect of the left hand and arm 
involving the third, fourth, and fifth digits.  The veteran 
related that he experienced occasional pain and swelling 
about the scars, and some pain in the left shoulder in 
association with cold weather.  He reported that his left arm 
fatigued easily, and indicated that he found it difficult 
running a chain saw for "any length of time" due to 
fatigue.  He stated that his left arm was weaker than the 
right, and noted discomfort in his left arm when attempting 
to push or pull his wife's wheelchair.

A physical examination revealed a 3-centimeter (cm) scar on 
the upper lateral aspect of the left upper arm, and a second 
3-cm scar medially just above the elbow.  There was some 
discomfort to palpation beneath the lateral scar, but no 
definite palpable masses were noted.  There was 1/2 inch of 
atrophy of the left biceps when compared to the right.  
Moderate crepitation was noted in the left shoulder.  
Internal and external rotation of the left shoulder was to 90 
degrees, and forward flexion and abduction was to 170 
degrees.  The clavicle was intact, and the acromioclavicular 
joint was normal.  There was no palpable deformity or 
tenderness of the left elbow.  Range of motion of the left 
elbow was from 0 to 120 degrees, pronation was to 80 degrees, 
and supination was to 85 degrees.  There was a positive 
Tinel's sign, and diminished sensation along the ulnar 
distribution, including the fourth and fifth digits of the 
left hand.  Nerve conduction studies were normal.  The 
veteran failed to report for X-rays scheduled in conjunction 
with the examination.  The diagnostic impression was gunshot 
wound of the left upper arm with ulnar nerve injury, by 
history, with residual numbness of the left arm and hand, 
loss of range of motion of the left elbow, and atrophy of the 
left biceps.

Based on this evidence, a July 1999 rating decision granted a 
10 percent evaluation for the veteran's service-connected 
residuals of a gunshot wound of the left arm.

The Board finds that the January 1998 VA examination is 
inadequate for rating purposes, and regrettably concludes 
that further development is warranted.  Under both the old 
and new schedular criteria, the evaluation of a gunshot wound 
requires that adjudicators expressly determine whether the 
injury was superficial or penetrating and, if the injury was 
penetrating, what injury (if any) resulted to deeper 
structures, including muscles.  38 C.F.R. § 4.56.  In this 
case, it is undisputed that the veteran sustained a wound and 
laceration on the left arm with no nerve or artery 
involvement.  What the Board does not find clearly resolved 
on the record is whether there was any muscle injury, and if 
so, what group or groups were involved.  Moreover, 
information from the hospital admission cards indicate that 
there was no nerve injury found during treatment of the wound 
and laceration in July 1953.  However, the January 1998 VA 
examination report notes a history of "a gunshot wound of 
the left upper arm with an ulnar nerve injury," and residual 
numbness of the left arm and hand was diagnosed.  In 
addition, the report notes pain and crepitation in the left 
shoulder, loss of range of motion of the left elbow, and 
atrophy of the left biceps.  The examiner did not clearly 
indicate whether these findings were residuals of the gunshot 
wound or otherwise related to service.  There is also no 
indication as to whether the scars identified on examination 
could be evaluated as a separate disability entity.  This 
requires clarification.

The record currently before the Board indicates that the 
veteran did not appear for scheduled X-ray evaluation in 
conjunction with his January 1998 examination.  The Board 
notes that there is a clear conflict between what the 
available records from service show as to the nature of the 
original wound and the veteran's more recent statements, 
notably as to the presence of a retained missile.  Obviously, 
an X-ray evaluation would be potentially very useful in 
resolving these differences.  The Board must respectfully 
advise the veteran that the duty to assist is not a one way 
street or a blind alley, and he can not stand idle when his 
cooperation is required. Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  "The VA's 'duty' is just what it states, a duty 
to assist, not a duty to prove a claim with the veteran only 
in a passive role."  Gober v. Derwinski, 2 Vet. App. 470, 
472 (1992) (citations omitted).  If the veteran again fails 
to appear for scheduled X-ray evaluation, the Board must 
caution him that it will have no choice but to conclude that 
the original records from service are correct and that his 
statements that a missile is retained in his arm are not 
credible.

The Board further notes that in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), the Court held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  Because impairment of function was not 
adequately addressed by the examiner, the Board finds that 
further development is warranted. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since 
January 1998, for residuals of a gunshot 
wound of the left arm.  After obtaining 
the appropriate authorization, the RO 
should attempt to obtain any such records 
which have not been previously obtained.  

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations 
to determine the nature and severity of 
his service-connected residuals of a 
gunshot wound of the left arm.  The 
claims folder, a copy of this remand, 
and a copy of both the old and new 
rating criteria for gunshot wounds must 
be made available to the examiner(s) for 
review in conjunction with the 
examinations.  All necessary testing 
should be conducted and the results 
reported in detail.  X-ray films of the 
affected areas should be taken and 
reviewed in conjunction with the 
examination to determine if they reveal 
the presence of any retained fragments, 
and to permit the X-ray findings to be 
reconciled with any physical findings.  
Following the examinations and a review 
of the record, the examiners should 
provide an opinion as to the following:

(a) Was the service-connected "gunshot 
wound" superficial or penetrating.  In 
this context, the examiner should 
comment upon whether the clinical 
findings are consistent with the 
statements of medical history as the 
nature of the original wound.

(b) If the injury was penetrating, the 
examiner should comment on the whether 
there was damage to deeper structures, 
and if so what was the nature of that 
damage, including specifically the 
degree (if any) of nerve and/or muscle 
damage associated with the gunshot 
wound, to include which muscle group or 
groups were affected.

(c) In characterizing the degree of 
muscle damage, the examiner should 
express an opinion in terms of whether 
the damage is best characterized as 
slight, moderate, moderately severe or 
severe, based upon both the old and new 
rating criteria, with due consideration 
for the type of injury, history and 
complaint and the objective findings.  

(d)  The examiner should provide a 
detailed description of the scars on the 
veteran's upper left arm, including any 
tenderness, disfigurement, or functional 
limitation associated with his scars.

(e)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his left arm, offer 
an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain.

(f)  Whether pain is visibly manifested 
on movement of the left upper extremity, 
and if so, to what extent; the presence 
and degree of, or absence of, muscle 
atrophy attributable to the disability; 
the presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse of functional 
impairment due to pain attributable to 
the disability.  The examiner should also 
comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability, should be provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  Moreover, if a 
claimant fails to report without good 
cause for a scheduled VA examination in 
connection with a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination reports 
to ensure that they are in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for residuals of a 
gunshot wound of the left arm with 
consideration of the rating criteria for 
muscle group injuries in effect prior to 
and as of July 3, 1997.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


